

AMENDMENT TO CONTRIBUTION AGREEMENT


THIS AMENDMENT TO CONTRIBUTION AGREEMENT ("Amendment"), dated and effective as
of September 20, 2011, is by and among Earthbound LLC, a Delaware limited
liability company and its affiliated entities, including, without limitation, IM
Licensing LLC ("Earthbound"), IM Ready-Made LLC, a New York limited liability
company ("IM") and XCel Brands, Inc., a Delaware corporation ("XCel"), and
amends the Contribution Agreement dated August 16, 2011, which together with
this Amendment shall hereinafter be collectively referred to as the
"Agreement".  Any capitalized terms which are not defined herein shall have the
definition set forth in the Agreement.


WHEREAS, the parties hereto desire to amend certain provisions of the Agreement
as set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.        The Agreement is hereby amended as follows:


Section 4(c) of the Agreement shall be deleted in its entirety and replaced with
the following:


On the Effective Date, XCel shall cause PublicCo to issue to Earthbound or its
designee 944,688 shares of PublicCo common stock pursuant to the Offering, plus
100,000 shares and 50,000 warrants pursuant to the Offering related to the EB
Investment.


2.         This Amendment shall not constitute an amendment of any other
provision of the Agreement not expressly referred to herein.  Except as
expressly amended, the provisions of the Agreement are and shall remain in full
force and effect, and this Amendment shall be effective and binding upon the
parties upon execution and delivery.


3.         This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original.  Delivery of executed signature pages hereof
by facsimile transmission shall constitute effective and binding execution and
delivery hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.



 
EARTHBOUND LLC
     
By:
/s/ Jeffrey Cohen
 
Name:  Jeffrey Cohen
 
Title: Co-Chairman
     
IM READY-MADE LLC
     
By:
/s/ Marisa Gardini
 
Name:  Marisa Gardini
 
Title: President and CEO
     
XCEL BRANDS, INC.
     
By:
/s/ Robert W. D’Loren
 
Name:  Robert W. D’Loren
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 